Citation Nr: 1828164	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-37 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for left lower extremity peripheral vascular disease.  

2.  Entitlement to service connection for diabetes mellitus type II.  

3.  Entitlement to service connection for left eye sixth nerve palsy, bilateral cataracts, and bilateral hypertensive retinopathy.

4.  Entitlement to an initial disability rating in excess of 10 percent disabling for degenerative joint disease, right ankle.

5.  Entitlement to service connection for degenerative joint disease, left ankle, to include as secondary to service connected degenerative joint disease, right ankle.

6.  Entitlement to service connection for right knee arthritis, include as secondary to service connected degenerative joint disease, right ankle.

7.  Entitlement to service connection for left knee arthritis, include as secondary to service connected degenerative joint disease, right ankle.


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to December 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Paul, Minnesota which addressed the Veteran's bilateral ankle, bilateral knee and diabetes mellitus type II service connection claims.  In a June 2014 rating decision the VA RO in Decatur, GA addressed the Veteran's claims for service connection for left lower extremity peripheral vascular disease, diabetes mellitus type II and left eye sixth nerve palsy, bilateral cataracts, and bilateral hypertensive retinopathy.

The Veteran testified before the undersigned Veterans Law Judge at a November 2017 videoconference hearing.  A transcript of the hearing is associated with the claims file.

The issues of increased disability rating for degenerative joint disease of the right ankle, service connection for bilateral knee arthritis and degenerative joint disease of the left ankle are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In November 2017, prior to the promulgation of a decision, the Veteran expressed a desire to withdraw his appeal for entitlement to service connection for left lower extremity peripheral vascular disease.  

2.  In November 2017, prior to the promulgation of a decision, the Veteran expressed a desire to withdraw his appeal for entitlement to service connection for diabetes mellitus type II.

3.  In November 2017, prior to the promulgation of a decision, the Veteran expressed a desire to withdraw his appeal for entitlement to service connection for left eye sixth nerve palsy, bilateral cataracts, and bilateral hypertensive retinopathy.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for left lower extremity peripheral vascular disease have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the appeal for entitlement to service connection for diabetes mellitus type II have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of the appeal for entitlement to service connection left eye sixth nerve palsy, bilateral cataracts, and bilateral hypertensive retinopathy has been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his authorized representative.  See 38 C.F.R. § 20.204 (a).  Except for appeals withdrawn on the record at a hearing, withdraw of an issue must be done in writing.  See 38 C.F.R. § 20.204 (b).

During his November 2017 Board hearing the Veteran's representative expressed the desire to withdraw his appeals for entitlement to service connection for left lower extremity peripheral vascular disease, diabetes mellitus type II and left eye sixth nerve palsy, bilateral cataracts, and bilateral hypertensive retinopathy.  

The Board finds the Veteran's November 2017 Board testimony to be clear and unambiguous showing the Veteran's intent not pursue his appeal of service connection for left lower extremity peripheral vascular disease, diabetes mellitus type II and left eye sixth nerve palsy, bilateral cataracts, and bilateral hypertensive retinopathy.  Moreover, since November 2017, neither the Veteran nor his representative has submitted any additional evidence or argument with respect to his left lower extremity peripheral vascular disease, diabetes mellitus type II or left eye sixth nerve palsy, bilateral cataracts, and bilateral hypertensive retinopathy.  See 38 C.F.R. § 20.302. 

Consequently, the Board finds that the Veteran has withdrawn his appeal for entitlement to service connection left lower extremity peripheral vascular disease, diabetes mellitus type II and left eye sixth nerve palsy, bilateral cataracts, and bilateral hypertensive retinopathy.  Hence, there remain no allegations of errors of fact or law for appellate consideration of those issues at this time.  Accordingly, the Board does not have jurisdiction to review the appeals for entitlement to service connection for left lower extremity peripheral vascular disease, diabetes mellitus type II and left eye sixth nerve palsy, bilateral cataracts, and bilateral hypertensive retinopathy and they are dismissed.


ORDER

Entitlement to service connection for left lower extremity peripheral vascular disease is dismissed.  

Entitlement to service connection for diabetes mellitus type II is dismissed.  

Entitlement to service connection for left eye sixth nerve palsy, bilateral cataracts, and bilateral hypertensive retinopathy is dismissed.


REMAND

Right Ankle

With respect to his claim for a higher rating for his right ankle disability, the Veteran was examined by a VA examiner in January 2014.  While mere passage of time, alone, since an otherwise adequate examination, does not obligate VA to have the Veteran reexamined simply as a matter of course, in the present case a new examination is warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  The Board observes that a recent opinion issued by the Court of Appeals for Veteran Claims (Court) is applicable to the current appeal.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. 

In this case, the findings documented in the most recent VA examination dated in January 2014 do not meet the specifications of Correia.  The examiner did not address whether joint testing for pain was conducted on both active and passive motion, or in weight-bearing and non-weight bearing.  Given this, the examination findings are inadequate to rate the right ankle disability on appeal.  Therefore, further examination is necessary prior to adjudicating the claim.

Bilateral Knee and Left Ankle Disabilities

The Veteran was last afforded VA knee and ankle examinations in January 2014.  

During that VA knee examination the examiner found that the Veteran had no diagnosable knee conditions.  However, a March 2017 VA treatment record shows that the Veteran has been diagnosed with arthritis of the knees.  

Furthermore, during his November 2017 Board hearing the Veteran asserted that his bilateral knee and left ankle conditions are secondary to his service connected right ankle disability.  

Based upon the conflicting knee diagnoses and secondary service connection claims, the Veteran must be afforded new examinations for his bilateral knee and left ankle claims.  

The Veteran should be scheduled for the appropriate VA examinations and opinions to determine the existence of current bilateral knee and left ankle disorders, and whether any of these disorders are related to his active duty service and service connected right ankle disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4).


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for an appropriate VA ankle examination to ascertain the current severity and manifestations of his service-connected right ankle disability.  Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examination should include a statement on the effect of the Veteran's service-connected right ankle disability on the Veteran's occupational functioning and daily activities.  The VA examiner should provide a complete rationale for any opinions provided.

In particular, in order to comply with the Court's recent precedential decision in Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016), the VA ankle examination must include range of motion testing for the joints involved in the following areas:

* Active motion;
* Passive motion;
* Weight-bearing; and
* Nonweight-bearing.

If the VA examiner is unable to conduct all the required testing or concludes that certain aspects of the required testing are not necessary or are not relevant for the right ankle, he or she should clearly explain why that is so.

2.  Schedule the Veteran for a VA examination of the bilateral knees.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examiner must address whether the Veteran currently has a right and/or left knee disability. 

For any knee condition diagnosis made, the examiner should indicate: 

(a)  Whether it is at least as likely as not (i.e. 50 percent probability) that such disorder was related to the Veteran's active service; taking into account the Veteran's lay statements. 

(b) Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed bilateral knee condition(s) is either (i) etiologically related to the Veteran's service connected right ankle disability, or (ii) aggravated by the Veteran's service connected right ankle disability

The examiner is specifically asked to reconcile previous diagnoses, discussions, reports, and treatments, of knee symptoms or conditions in the medical record with the opinion that the examiner ultimately puts forth. 

The examiner must provide all findings, along with a complete rationale for his or her opinions, in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

3.  Schedule the Veteran for a VA examination of the left ankle.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examiner must address whether the Veteran currently has a left ankle disability. 

For any left ankle condition diagnosis made, the examiner should indicate: 

(a) Whether it is at least as likely as not (i.e. 50 percent probability) that such disorder was related to the Veteran's active service; taking into account the Veteran's lay statements. 

(b)	Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed left ankle condition(s) is either (i) etiologically related to the Veteran's service connected right ankle disability, or (ii) aggravated by the Veteran's service connected right ankle disability

The examiner is specifically asked to reconcile previous diagnoses, discussions, reports, and treatments, of left ankle symptoms or conditions in the medical record with the opinion that the examiner ultimately puts forth. 

The examiner must provide all findings, along with a complete rationale for his or her opinions, in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

4.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


